DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 1 – 22 are rejected on the ground of nonstatutory double patenting over claims 1 - 22 of U. S. Patent No. 11,350,375 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1 – 22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 22 of U.S. Patent No. 11,350,375. Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claims 1 - 22 of the U.S. Patent No. 11,350,375. Specifically, the claims of U.S. Patent (11,350,375) are the same elements, same function, and same result as claims of present application. Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 1 – 22 of the present application is the same elements, same function, and same result as claims 1 - 22 of the U.S. Patent (11,350,375), specially, the independent claims 1, 8, 12, and 19 of the present application is the same invention as the independent claims 1, 8, 12, and 19 of the U.S. Patent (11,350,375).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently
For example;

Instant Application
U.S Patent 11,350,375           
1.  A method for reporting power reduction information, comprising:
sending, by a terminal device, a first media access control control element (MAC CE) to a network device, wherein the first MAC CE comprises power management-maximum power reduction (P-MPR) information of at least one carrier.

1.  A method for reporting power reduction information, comprising:
sending, by a terminal device, a first media access control control element (MAC CE) to a network device, wherein the first MAC CE comprises power management-maximum power reduction (P-MPR) information of at least one carrier,
wherein the first MAC CE comprises power information of one or more carriers,
wherein if the power information indicates that a power headroom report (PHR) is calculated based on actual transmission, the power information further comprises information for indicating a maximum transmit power of the terminal device and information for indicating a value range of P-MPR reporting.




The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1, 8, 12, and 19 of the U.S. Patent (11,350,375) is encompassed the claimed invention of the independent claims 1, 8, 12, and 19 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (11,350,375).  
Furthermore, the dependent claim 2 of the present application are same function and same result as claim 2 of the U.S. Patent (11,350,375).
The dependent claim 3 of the present application are same function and same result as claims 1 and 3 of the U.S. Patent (11,350,375).
The dependent claim 4 of the present application are same function and same result as claim 4 of the U.S. Patent (11,350,375).
The dependent claim 5 of the present application are same function and same result as claim 5 of the U.S. Patent (11,350,375).
The dependent claim 6 of the present application are same function and same result as claim 6 of the U.S. Patent (11,350,375).
The dependent claim 7 of the present application are same function and same result as claim 7 of the U.S. Patent (11,350,375).
The independent claim 8 of the present application are same function and same result as claim 8 of the U.S. Patent (11,350,375).
The dependent claim 9 of the present application are same function and same result as claim 9 of the U.S. Patent (11,350,375).
The dependent claim 10 of the present application are same function and same result as claims 8 and 10 of the U.S. Patent (11,350,375).
The dependent claim 11 of the present application are same function and same result as claim 11 of the U.S. Patent (11,350,375).
The independent claim 12 of the present application are same function and same result as claim 12 of the U.S. Patent (11,350,375).
The dependent claim 13 of the present application are same function and same result as claim 13 of the U.S. Patent (11,350,375).
The dependent claim 14 of the present application are same function and same result as claims 12 and 14 of the U.S. Patent (11,350,375).
The dependent claim 15 of the present application are same function and same result as claim 15 of the U.S. Patent (11,350,375).
The dependent claim 16 of the present application are same function and same result as claim 16 of the U.S. Patent (11,350,375).
The dependent claim 17 of the present application are same function and same result as claim 17 of the U.S. Patent (11,350,375).
The dependent claim 18 of the present application are same function and same result as claim 18 of the U.S. Patent (11,350,375).
The independent claim 19 of the present application are same function and same result as claim 19 of the U.S. Patent (11,350,375).
The dependent claim 20 of the present application are same function and same result as claim 20 of the U.S. Patent (11,350,375).
The dependent claim 21 of the present application are same function and same result as claims 19 and 21 of the U.S. Patent (11,350,375).
The dependent claim 22 of the present application are same function and same result as claim 22 of the U.S. Patent (11,350,375).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.		Claims 1-2, 5-9, 12-13, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2021/0297104).
Regarding claim 1, Zhou teaches that a method for reporting power reduction information (Fig. 1, 27, abstract, and pages 33, paragraphs 286 – pages 34, paragraphs 289). Zhou teaches that sending, by a terminal device (Fig. 27), a first media access control control element (MAC CE) to a network device (pages 16, paragraphs 176 – pages 17, paragraph 180 and Fig. 11, 12, where teaches terminal device for transmitting, media access control control element (MAC CE) to base station), wherein the first MAC CE comprises power management-maximum power reduction (P-MPR) information of at least one carrier (Fig. 27, 28 and pages 34, paragraphs 287 – pages 36, paragraphs 296, where teaches terminal device for transmitting, media access control control element (MAC CE) to base station that is comprising power management maximum power reduction (P-MPR) information of carriers).
Regarding claim 2, Zhou teaches that the first MAC CE is a power headroom report (PHR) MAC CE, and the PHR MAC CE comprises power information of one or more carriers (Fig. 27, 28 and pages 34, paragraphs 287 – pages 36, paragraphs 296, where teaches media access control control element (MAC CE) to base station that is comprising power management maximum power reduction (P-MPR) information of carriers) wherein the power information comprises first information, used for indicating whether the P-MPR is applied to the terminal device (Fig. 27, 28 and pages 34, paragraphs 287 – pages 36, paragraphs 296), second information, used for indicating whether a PHR is calculated based on actual transmission or a reference format (pages 61, paragraphs 445 – pages 62, paragraphs 450 and Fig. 44, 45, where teaches calculating PHR based on actual transmission or a reference format), and third information, which is a PHR (pages 61, paragraphs 445 – pages 62, paragraphs 450 and Fig. 44, 45).
Regarding claim 5, Zhou teaches that sending, by the terminal device, the first MAC CE to the network device comprises sending, by the terminal device, the first MAC CE to the network device when PHR reporting and/or P-MPR reporting is triggered (Fig. 27, 28 and pages 34, paragraphs 287 – pages 36, paragraphs 296).
Regarding claim 6, Zhou teaches that the P-MPR reporting being triggered comprises at least one of: determining that the P-MPR reporting is triggered based on a timer, and determining that the P-MPR reporting is triggered based on an event (pages 36, paragraphs 296 – 297, Fig. 28, 30, and pages 39, paragraphs 314 – pages 41, paragraphs 323).
Regarding claim 7, Zhou teaches that the event comprises at least one of: a power reduction value being greater than or equal to a first threshold, and a power variation being greater than or equal to a second threshold (Fig. 27, 28 and pages 34, paragraphs 287 – pages 36, paragraphs 296).
Regarding claim 8, Zhou teaches all the limitation as discussed in claim 1. Furthermore, Zhou further teaches receiving, by a network device, a first access control control element (MAC CE) sent by a terminal device (pages 16, paragraphs 176 – pages 17, paragraph 180 and Fig. 11, 12, where teaches network device for receiving, media access control control element (MAC CE) from terminal device), wherein the first MAC CE comprises at least one piece of power management-maximum power reduction (P-MPR) information (Fig. 27, 28 and pages 34, paragraphs 287 – pages 36, paragraphs 296, where teaches network device for receiving, media access control control element (MAC CE) from terminal device that is comprising power management maximum power reduction (P-MPR) information of carriers).
Regarding claim 9, Zhou teaches all the limitation as discussed in claims 1 and 2.
Regarding claim 12, Zhou teaches all the limitation as discussed in claims 1 and 8.
Regarding claim 13, Zhou teaches all the limitation as discussed in claims 1 and 2.
Regarding claim 16, Zhou teaches all the limitation as discussed in claims 1 and 5.
Regarding claim 17, Zhou teaches all the limitation as discussed in claims 1 and 6.
Regarding claim 18, Zhou teaches all the limitation as discussed in claims 1 and 7.
Regarding claim 19, Zhou teaches all the limitation as discussed in claims 1 and 8.
Regarding claim 20, Zhou teaches all the limitation as discussed in claims 1 and 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada et al. (US 2015/0085760) discloses Systems and Methods for Multi-Connectivity Operation.
Kim et al. (US 2015/0189606) discloses Power Headroom Report Method and Apparatus of UE.



Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
December 01, 2022

John J Lee

	/JOHN J LEE/
Primary Examiner, Art Unit 2649